DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 2/26/21 have been fully considered and entered. Claims 25 and 28 have been amended. Claims 3-6 and 9-20 are canceled. Applicant’s Specification has been amended.  Applicant’s amendment to the Specification is found sufficient to overcome the objection cited in the Final Action dated 12/9/20. As such, this objection is hereby withdrawn. Applicant’s amendment to claims 25 and 28 are also found sufficient to overcome the 112 2nd paragraph rejections are set forth in the Final Action dated 12/9/20. As previously set forth claims 1, 7-8, 21-31 and 33-34 are allowable. 

Allowable Subject Matter
2.	Claims 1, 2, 7-8, 21-31 and 33-34 are allowable over the cited prior art as set forth in a previous Action and over the cited prior art of Tu, US 6,865,439.
The patent issued to Tu teach film type filaments/yarns having a different colors on each side wherein further said yarn is twisted to produce a yarn and subsequent fabric having a varied colored pattern. Tu, does not teach the claimed limitation of wherein the yarn is twisted in process during the production of the textile. In other words, it appears that the Tu yarn is twisted and then fed into conventional knitting machines. Presently, no motivation exists to combine this reference with another reference which would render the instant claims obvious. 



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

EXAMINER'S AMENDMENT
 
The application has been amended as follows:  Rewrite claims 33 and 34 as follows:
33.       The method of Claim 31 wherein the said third center sheet of said coextruded laminar film has an extruded film thickness of approximately 40 to 60 microns, and the said first and second side sheets of said coextruded laminar film have an extruded polyethylene sheet thickness of approximately 10 to 20 microns each, whereby the entire coextruded laminar film may be approximately 50-100 microns in thickness, and wherein the coextruded film sheets can be slit to form tapes of a desired width, which tapes can be stretched to a much thinner selected filament width and thickness for the resulting textile fabric.
34.       The method of Claim 31 wherein the said third center sheet of said coextruded laminar film has an extruded film thickness of approximately 50-55 microns, and the said first and second side sheets of said coextruded laminar film have an extruded polyethylene sheet thickness of approximately 14-16 microns each, whereby the entire coextruded film may be approximately 75-85 microns in thickness, and wherein the coextruded film sheets can be slit to form tapes of a desired width, which tapes can be stretched to a thinner selected filament width and thickness for the resulting textile fabric.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA SALVATORE/Primary Examiner, Art Unit 1789